DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,669,883 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: an operational state estimating means in claim 1.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Somrah (US 2011/0100488) (hereinafter Somrah) and Lawes US 2012/0312016 (hereinafter Lawes), teaches the following:
Regarding claim 1, Somrah teaches a control state detector that detects a state of a steam trap (sensors 88, 90, 92, 94, See Fig. 2 and paragraph [0035]), wherein the steam trap is in a steam pipe external a steam-using equipment (e.g. see paragraph [0026]), and 
wherein the control state detector is incorporated in the steam trap (e.g. see Fig. 11 which shows sensors 126, 128, and 129 incorporated into steam strap 78, see also paragraph [0038]); and an operational state estimating means having a signal input unit that inputs a detection signal from the control state detector (e.g. “The sensors 88, 90, 
an operational state estimation unit (e.g. controller, see paragraph [0035]) that estimates an operational state of the steam-using equipment based on one inputted detection signal or a preset particular combination of detection signals (e.g. see paragraph [0040] and Fig. 8 which uses the input detection signals T1, T2, TA to estimate the operations states 112 Blocked, 130 Open, or 124 Partially Blocked, based on one inputted detection signal), 
wherein the operational state includes a risk of an inconvenience developing with (e.g. Fig. 8 shows the determination of a partially blocked steam strap 124 which is interpreted as determining a risk of inconvenience developing, see paragraphs [0006]-[0007], in the steam using equipment, based on the interpretation of the meaning of risk as “something that creates or suggests a hazard”, see Merriam Webster, definition of risk, https://www.merriam-webster.com/dictionary/risk, accessed 2/12/2022).
Lawes teaches a steam trap in a steam pipe external to a steam-using equipment that consumes steam from a steam pipe for a particular purpose (i.e. turbine rotation) (e.g. see Fig. 1 where steam traps item 7 are external to rotary turbine item 9).  
Although it is well known in the prior art, as demonstrated above and in the prosecution history, to determine the state of the steam trap or conduits attached to the steam trap, the prior art alone or in combination does not teach using a sensor, i.e. the 
Dependent claims 2-12 also distinguish over the prior art for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ecock et al. (U.S. Pub. No. 2011/0236842), Ranga et al., US 2014/0102100, Mamoru JPH0369899 – teaches control state detector that detects a state of a steam trap, wherein the steam trap is in a steam pipe (abstract) and wherein the control state detector is incorporated in the steam trap; and an operational state estimating means having a signal input unit that inputs a detection signal from the control state detector and an operational state estimation unit that estimates an operational state of the steam-using equipment based on one inputted detection signal or a preset particular combination of detection signals, wherein the operational state includes a risk of an inconvenience developing (last paragraph on page 3)
Fujiwara, US 2011/0060567 - a steam trap in a steam pipe external to a steam-using equipment that consumes steam from a steam pipe for turbine rotation (e.g. see Fig. 1 and paragraph [0053]).

Park Hyung-gi, KR 200376252 2005-03 –  if the failure of the steam trap valve 61 in fact this is not the support that the discharge of condensed water does not achieved, there is a possibility that failed to discharge condensed water will flow to the steam turbine, if the condensed water flows into the steam turbine is to give a fatal damage to the turbine blades (turbine blade) 
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862